Citation Nr: 1643248	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bruxism, claimed as secondary to 
service-connected Generalized Anxiety Disorder (GAD).

2.  Entitlement to service connection for a genitourinary disorder, including urinary frequency, as secondary to the service-connected GAD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to the service-connected GAD.

4.  Entitlement to service connection for a digestive disorder, including constipation, as secondary to the service-connected GAD.

5.  Entitlement to service connection for a disability manifested by dizziness and/or lightheadedness, as secondary to the service-connected GAD.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military during World War II, from February 1943 to October 1945.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently, in February 2016, remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including for supplemental medical opinions needed to assist in deciding these claims.  Unfortunately, still more development of these claims is required, so the Board is again remanding them to the AOJ.  These claims have been advanced on the Board's docket, however, pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the prior February 2016 remand, the Board concluded that VA medical opinions earlier obtained in March and July 2014 were inadequate.  Specifically, the Board found that those opinions had failed to provide comment on whether the Veteran's conditions being currently claimed were aggravated by his service-connected GAD (i.e., even if not caused by this mental disorder).  Two opinions are required for secondary-service-connection claims:

1) is the claimed disorder "caused by" or "due to" the 
service-connected disability; and,

2) is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation).

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).

To this end, supplemental VA opinions were obtained in August 2016, but even they are inadequate.  It is incumbent on the Board in this situation to request still additional comment to try and rectify the failings of the opinions that have been offered to date.  See 38 C.F.R. § 4.2 (2015) (indicating it is incumbent on the rating Board in this circumstance to return the report as inadequate for evaluation purposes).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).


In the opinion obtained on August 9, 2016, the VA nurse practitioner indicated the Veteran's genitourinary disorder, to include urinary frequency, is less likely than not proximately due to or the result of his service-connected condition (referring to the GAD).  But as is apparent, this nurse practitioner failed to comment additionally on the issue of aggravation or provide adequate rationale for her conclusion even as concerning causation.  Instead, she simply noted the Veteran's age, history of an enlarged prostate, and history of being treated with medication for his urinary issues.  She also cited general medical literature regarding urinary incontinence.

Also in her August 9, 2016 opinion, the nurse practitioner opined that the Veteran's claimed conditions of GERD and digestive disorder are less likely than not proximately due to or the result of his service-connected condition (again, presumably referring to the GAD).  But, just as before, she failed to provide any opinion on the additional issue of aggravation or adequate rationale regarding causation.  She simply noted the Veteran's history of GERD and digestive condition and cited general medical literature. 

As well, this nurse practitioner opined on August 9, 2016, that the Veteran's dizziness and/or lightheadedness is less likely than not proximately due to or the result of his service-connected condition.  She explained that his dizziness and lightheadedness are a direct physiologic reaction to medication.  She added that he has vertigo secondary to medication with no organic origin or diagnosis.  Again, though, she did not address aggravation and failed to discuss which medication causes the Veteran's dizziness/lightheadedness.

Lastly, on August 9, 2016, this nurse practitioner opined that the Veteran's bruxism is less likely than not proximately due to or the result of his service-connected condition.  She noted his complaints of grinding his teeth, i.e., of bruxism, but she stated that there is no evidence the bruxism began or intensified or was caused by his GAD.  Although she used the word "intensified" when discrediting any notion of this having occurred, that is insufficient comment on whether the service-connected GAD is aggravating the bruxism.

The Appeals Management Center (AMC) already tried to rectify these shortcomings by obtaining supplemental opinion on August 11, 2016.  In this additional comment, a clinical psychologist concluded the Veteran does not have bruxism.  However, this commenting psychologist failed to discuss the medical records showing the Veteran being treated for bruxism.  (See April 2014 VA examination, March 2014 VA examination, and February 2012 psychiatry note).  Additionally, this commenting psychologist failed to discuss whether the Veteran's service-connected GAD caused or is aggravating the Veteran's documented grinding of his teeth.  So still additional comment is needed.

Also in the August 11, 2016 opinion, this commenting clinical psychologist opined that the Veteran's genitourinary disorder is not related to or aggravated by his service-connected GAD.  This commenting psychologist relied on the prior August 9, 2016 VA opinion concluding the Veteran's condition was related, instead, to his age.  This commenting psychologist further noted that genitourinary disorder, to include urinary infrequency, is not a symptom of GAD.  But this commenting psychologist failed to discuss whether the Veteran's GAD, including the medication taken to treat it, causes or alternatively is aggravating his genitourinary disorder.  As the August 11, 2016 opinion is partly based on the inadequate August 9, 2016 opinion and does not provide adequate rationale for the conclusion, the Board finds that supplemental opinion is needed.

Still yet, in the August 11, 2016 opinion, the commenting clinical psychologist opined that the Veteran's GERD and digestive disorder are not related to or aggravated by his service-connected GAD.  Again, though, this commenting psychologist's conclusion it partly based on the inadequate August 9, 2016 opinion. 

Lastly, in the August 11, 2016 opinion, the clinical psychologist opined that the Veteran's dizziness/lightheadedness is not related to or aggravated by his service-connected GAD.  Relying on the August 9, 2016 opinion, this psychologist concluded that the Veteran's dizziness and lightheadedness is more likely a symptom of his age and multiple medications.  But this psychologist failed to explain which medication or combination of medications are causing or aggravating his dizziness/lightheadedness.  Consequently, supplemental opinion is needed.

The derivative issue of entitlement to a TDIU is "inextricably intertwined" with the Veteran's several service-connection claims.  Thus, the TDIU claim also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another).  A TDIU requires consideration of the functional impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment.  Hence, questions related to such must be settled before the TDIU claim is addressed; this will avoid piecemeal adjudication of claims with common parameters.  Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Consequently, the Board must defer consideration of this derivative TDIU claim.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file (including this remand and those prior) to a VA clinician(s) of appropriate expertise to provide still additional comment on the determinative issues of causation and aggravation.  Based on review of the record, and additional examination but only if determined necessary, the examiner is asked to indicate:

a) Whether it is at least as likely as not (50% or greater probability) the Veteran has bruxism that either (i) was caused by or (ii) is being aggravated by his service-connected GAD, including by any medications taken to treat the GAD?  [The opinion must address the additional possibility of aggravation, so not just causation.]

b) Whether it is at least as likely as not (50% or greater probability) the Veteran has a genitourinary disorder, including urinary frequency, which either was (i) caused by or (ii) is being aggravated by his service-connected GAD, including any medications taken for treatment of it? [The opinion must address aggravation, not just causation.]

c) Whether it is at least as likely as not (50% or greater probability) the Veteran has GERD that either (i) was caused by or (ii) is being aggravated by his service-connected GAD, including by any medications taken for treatment of it?  [The opinion must address aggravation, not just causation.]

d) Whether it is at least as likely as not (50% or greater probability) the Veteran has a digestive disorder, including constipation, which either (i) was caused by or (ii) is being aggravated by his service-connected GAD, including any medications taken for treatment of it?  [The opinion must address aggravation, not just causation.]

e) Whether it is at least as likely as not (50% or greater probability) the Veteran has a disability manifested by dizziness and/or lightheadedness that either (i) was caused by or (ii) is being aggravated by his service-connected GAD, including any medications taken for treatment of it? [The opinion must address aggravation, not just causation.]

If the VA examiner determines that the Veteran's GAD did not cause, but aggravated, a disability being claimed, the examiner should specify, to the extent possible, the degree of pathology/impairment resulting from such aggravation.

2.  Then readjudicate these claims, also the derivative TDIU claim, in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Veterans Court (CAVC).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

